DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 4/7/2022 have been received and entered. Claims 1, 3-5, 7, 13 and 14 have been amended. Claims 2, 6 and 12 have been cancelled. Claims 15-17 have been added. Claims 1, 3-5, 7-11 and 13-17 are pending in the application.
Applicants’ remarks have been considered and they appeared to be persuasive.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-5, 7-11 and 13-17 are allowable over the prior art of record because none of the prior art of record whether taken singularly or in combination to teach the amended claims as recited in the claims 1 and 13-17. None of the prior art of record teaches or suggests interrelationship performance operation of an evaluation value distribution update step/part, in which when there is a change in contents of recipes, evaluation value distributions corresponding to parameters with the change in the contents are created with the computer and the evaluation value distributions are updated with the computer such that the created evaluation value distributions become evaluation value distributions after update corresponding to the recipes, wherein the evaluation value distribution utilization step/part includes an abnormality degree judgment evaluation value calculation step/part, in which the evaluation values of the time-series data included in unit processing data newly obtained are calculated; and an abnormality degree judgment step/part, in which judgment of abnormality degree of the time-series data included in the unit processing data newly obtained is carried out based on the evaluation value distributions and the evaluation values calculated in the abnormality degree judgment evaluation value calculation step/part.  (claims 1, 13 and 14); an evaluation value distribution update step/part, in which when there is a change in contents of recipes, evaluation value distributions corresponding to parameters with the change in the contents are created with the computer and the evaluation value distributions are updated with the computer such that the created evaluation value distributions become evaluation value distributions after update corresponding to the recipes, wherein the evaluation value distribution utilization step/part includes an abnormality degree judgment evaluation value calculation step/part, in which the evaluation values of the time-series data included in unit processing data newly obtained are calculated; and an abnormality degree judgment step/part, in which judgment of abnormality degree of the time-series data included in the unit processing data newly obtained is carried out based on the evaluation value distributions and the evaluation values calculated in the abnormality degree judgment evaluation value calculation step/part; in the evaluation value distribution update step/part, a plurality of evaluation distributions corresponding to the plurality of processing units is input to a learner in which learning is carried out in advance using a plurality of learning data respectively including evaluation value distribution for which a point output from the learner is the best among the plurality of evaluation value distribution is determined as an evaluation value distribution after update; the learner is a neural network having an input layer including a plurality of units, a middle layer including a plurality of units and an output layer including one unit; the units of the input layer correspond respectively to ranges obtained by dividing a range in which values as the evaluation values can be obtained by predetermined threshold values; appearance frequency of the values included in the ranges corresponding to each unit are input to each unit of the input layer (claims 15-17).
Keiryu (JP 2017083985A) discloses data processing method comprising an evaluation value distribution which processing that uses evaluation value distributions with operation of evaluation value distribution calculation and determining whether an abnormal state is present or not based on state change of event from various time-series event group (figures 1-4, pars 0035-0037, 0048-0051, 0054), but does not expressly disclose the above features of claims 1 and 13-17. Other prior art, Naohara et al (US 20200097381) discloses a data processing method in which processes a plurality of unit processing data, each include plural types of time-series data which includes a unit processing data selection step in which two or more processing data are selected from the plurality of unit processing data; a first evaluation value calculation step in which evaluation values of each time-series datum included in the selected unit processing data ; a first evaluation unit distribution creation step in which evaluation value distribution showing degrees of each value of the evaluation values are created  for each type of the time-series data based on the evaluation values of each time-series datum calculated in the first evaluation value calculation step (abstract, claim 1), but does not expressly disclose the above features of the claims 1 and 13-17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/BRYAN BUI/               Primary Examiner, Art Unit 2865